By the Chancellor.
This application of Mr. Rust must be dismissed. Mr. Rust had notice before the sale at the time he filed his former objections; beside Mr. Rust is out of time. The decree for the confirmation cannot be altered but upon very strong grounds, and for want of knowledge of some fact which was not then in the party’s power. This want of title as it is alleged was fully known to Mr. Rust, and for some cause, negligence, almost if not wilful forgetfulness, he omitted then to make it ¿ part of his exceptions.